DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This action is responsive to communication filed on 07/19/2022. Claim(s) 1-12, 14-18, 20 have been amended. Claim(s) 1-20 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant filed amendment(s) to claims on 07/19/2022 to remedy the rejection(s). 

Response to Arguments
3.	Applicant’s arguments, see Remarks Page(s) 7-30 , filed 07/19/2022, with respect to Claim(s) 1-20 have been fully considered and are persuasive.  The USC 103 Rejection of Claim(s) 1-20 has been withdrawn. 
	The Applicant’s Argument/Remarks to the Double Patenting Rejection has been reviewed and the Examiner will maintain the rejection until a Terminal Disclaimer is filed or until the Claim sets of the two applications are patentably distinct. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No.11,166,200. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1 of the current application matches directly to every element of Claim 1 of Patent No. 11,166,200.  
6.	In addition, specifically Independent Claims 1 & 11, is/are rejected on the ground of nonstatutory double patenting as being rejected over claim(s) 1-2, 5, 7-11, 14, 16-18 of Patent No. 11,166,200 in view of Tomkins et al. (US 2018/0131580) and further in view of Zhang et al. (US 2018/0227243).  The claims are not patentable distinct from each other because it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teachings of Tomkins-Zhang and apply them on the teachings of Application No. 11,166,200 to create system and methods for adaptive OTT content optimization that includes QoE inputs, in addition to virtual wireless network management. 
7.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent No. 11/166,200
Instant Application 17/493,203
Patent No. 11/166,200
1.     A method of providing user-controlled Quality of Experience (QoE) in a network of resources, comprising: 

1.     A method of providing user-controlled Quality of Experience (QoE) in a network of resources, comprising: 
providing, by a processing system including a processor, a user interface on a user device that integrates and allows user selection, via a graphical user interface, from a plurality of QoE options included at the graphical user interface, wherein the plurality of QoE options includes a plurality of QoE settings for a Software Defined Network Function Virtualization (SDN-NFV) networkand a plurality of over the top (OTT) service network selections; 
providing a user interface on a user device that integrates and allows user selection of QoE for a Software Defined Network Function Virtualization (SDN-NFV) network and user selection of QoE for an over the top (OTT) service network; 
receiving, by the processing system, a first QoE option user selection from the plurality of QoE options originating from the user interface, over the network; and 
receiving a QoE user selection originating from the user interface, over the network; and 
implementing, by the processing system,  on the network of resources a configuration to effectuate first the QoE option user selection, wherein the implementing comprises coordinated orchestration of one or more virtual machine resources.
implementing on the network of resources a configuration to effectuate the QoE user selection, wherein implementing comprises coordinated orchestration of one or more virtual machine resources.
2.     The method of claim 1, wherein the providing the user interface further comprises providing, by the processing system, a QoE control knob comprising the graphical user interface including the plurality of QoE options 

2.     The method of claim 1, wherein providing the user interface comprises providing a QoE control knob on a display of the user device with both SDN-NFV network QoE options and OTT service network QoE options.
3.     The method of claim 1, further comprising providing, by the processing system, a real-time estimate of the QoE to the user for one of the SDN-NFV network and the OTT service network by analyzing data traffic for information relating to QoE.


4.     The method of claim 1, wherein the implementing of the further comprises communicating, by the processing system, the first QoE option user selection to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the first QoE option user selection for implementation by a SDN-NFV network manager.

5.     The method of claim 1, wherein implementing comprises communicating the QoE user selection to a network service control module to control a corresponding virtual Page 2 of 7 4828-7844-2452.1DOCKET NO.: 2016-1796CON/101900002340PATENT Application No.: 16/860,961Office Action Dated: December 10, 2020machine configuration to allocate resources needed to provide QoE associated with the QoE user selection for implementation by a network manager.
5.     The method of claim 4, further comprising determining, by the processing system, from the first QoE option user selection 




6.     The method of claim 5, further comprising: grouping, by the processing system, a set of orchestration apps in a service chain; and providing, by the processing system, cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency. 

7.     The method of claim 6, further comprising grouping a set of orchestration apps in a service chain and providing cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.
7.     The method of claim 5, further comprising: determining, by the processing system, from the first QoE option user selection what service chains of VNFs in data centers are needed and selecting, by the processing system, the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user.

8.     The method of claim 6, further comprising determining from the QoE user selection what service chains of VNFs in data centers are needed and selecting the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user device.
8.     The method of claim 6, further comprising enabling, by the processing system, orchestrator apps from the SDN-NFV network and the OTT service network to share resources for allocation to provide the first QoE option user selection

9.     The method of claim 8, further comprising enabling orchestrator applications from the SDN-NFV network and the OTT service network to share resources for allocation to implement the QoE selection.
9.     The method of claim 1, further comprising obtaining, by the processing system, network service parameters controlled by the user, wherein the network service parameters comprises security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, or method of payment for services being accessed.
10.     The method of claim 1, wherein network service parameters are controlled by the QoE selection and they include security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, and method of payment for services being accessed.
10.     The method of claim 1, wherein the implementing of the further comprises communicating, by the processing system, the first QoE option user selection 

11.     An apparatus comprising: 
11.     A system for providing user-controlled Quality of Experience (QoE) in a network of resources, comprising: 
a processing system including a processor;Application No.: 17/493,203 Preliminary Amendment - First Action Not Yet Received


 a memory coupled with the processing system, the memory storing executable instructions that when executed by the processing system cause the processing system to effectuate operations comprising:

providing a user interface on a user device that integrates and allows user selection, via a graphical user interface, from a plurality of QoE options included at the graphical user interface, wherein the plurality of QoE options includes plurality of QoE settings for a Software Defined Network Function Virtualization (SDN- NFV) network and a plurality of over the top (OTT) service network selections;
a user interface on a user device that integrates and allows a user selection of QoE for both a Software Defined Network Function Virtualization (SDN-NFV) network and a an over the top (OTT) service network, 
receiving a first QoE option user selection from the plurality of QoE options originating from the user interface, over the network; and
wherein a first user selection causes Page 3 of 7 4828-7844-2452.1DOCKET NO.: 2016-1796CON/101900002340PATENT Application No.: 16/860,961 Office Action Dated: December 10, 2020 
implementing on a network of resources a configuration to effectuate the first QoE option user selection, wherein the implementing comprises coordinated orchestration of one or more virtual machine resources.
implementation of a first QoE associated with an SDN-NFV network and a second user selection causes implementation of a second QoE associated with the OTT service network; and 

at least one control module that implements a network configuration that corresponds to the user selection received, from the user interface, through coordinated orchestration of one or more virtual machine resources of the SDN NFV network and the OTT service network.
12.     The apparatus of claim 11, wherein the providing the user interface on the user device further comprises providing a QoE control knob with respective QoE options..

13.     The apparatus of claim 11, the operations further comprising providing a real-time estimate of the QoE to the user for one of the SDN-NFV network and the OTT service network by analyzing data traffic for information relating to QoE.

14.     The apparatus of claim 11, wherein the implementing of the further comprises communicating the first QoE option user selection to a network service control module to control a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to provide the first QoE option user selection for implementation by a SDN-NFV network manager.
14.     The system of claim 11, further comprising a network manager, wherein the at least one control module communicates the user selection to a network service control module that controls a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to implement the user selection by the network manager.  

15.     The apparatus of claim 14, the operations further comprising determining from the first QoE option user selection 

at least one control module that implements a network configuration that corresponds to one of the first QoE option and the second QoE option through coordinated orchestration of one or more virtual machine resources of the SDN NFV network and the OTT service network.
16.    The apparatus of claim 15, the operations further comprising; grouping a set of orchestration apps in a service chain; and providing cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.  

16.     The system of claim 15, further comprising a set of orchestration applications grouped in a service chain so as to provide cloudlets of Network Function Virtualization (NFV) grouped by topic for maximizing network efficiency.
17.     The apparatus of claim 15, the operations further comprising determining from the QoE user selection what service chains of VNFs in data centers are needed and selecting the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user.
17.     The system of claim 16, wherein the at least one service control module determines from the user selection what service chains of VNFs in data centers are needed and selects the service chains of VNFs based on geographic proximity of at least one corresponding data center to the user device.
18.     The apparatus of claim 16, f the operations further comprising enabling orchestrator apps from the SDN-NFV network and an OTT provider network to share resources for allocation to provide the first QoE option user selection.

18.     The system of claim 17, further comprising orchestrator apps from the SDN- NFV network and the OTT service network that enable sharing of resources for allocation in accordance with the user selection.
19.     The apparatus of claim 11, the operations further comprising obtaining network service parameters controlled by the user, wherein the network service parameters comprises security, latency, high-definition versus standard definition voice, audio and video, audio/video equalization, or method of payment for services being accessed.  


20.     A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: providing a user interface on a user device that integrates and allows user selection, via a graphical user interface, from a plurality of QoE options included at the graphical user interface, wherein the plurality of QoE options includes a plurality of QoE settings for a Software Defined Network Function Virtualization (SDN-NFV) network and a plurality of over the top (OTT) service network selections; receiving a first QoE option user selection from the plurality of QoE options originating from the user interface, over the network; and implementing on the network of resources a configuration to effectuate the first QoE option user selection, wherein the implementing comprises coordinated orchestration of one or more virtual machine resources.

14.     The system of claim 11, further comprising a network manager, wherein the at least one control module communicates the user selection to a network service control module that controls a corresponding virtual machine configuration to allocate appropriate amounts of resources needed to implement the user selection by the network manager.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443